December 03, 2010


Mr. Duncan Roderick MacRae II
Henslee Schwartz, LLP
816 Congress Avenue, Suite 800
Austin, TX 78701


Honorable Carlos Raul Cortez
44th State Civil District Court
600 Commerce St., Box 540
Dallas, TX 75202
Mr. Edwin Todd Lipscomb
Loree, Hernandez & Lipscomb
14607 San Pedro Ave.,  Suite 125
San Antonio, TX 78232

RE:   Case Number:  09-0474
      Court of Appeals Number:  05-08-01143-CV
      Trial Court Number:  07-06670

Style:      IN RE  OLSHAN FOUNDATION REPAIR COMPANY, LLC AND OLSHAN
      FOUNDATION REPAIR COMPANY OF DALLAS, LTD.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  (See  December
3, 2010 orders)
      If you would like the opinion by email, please contact  Claudia  Jenks
at claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |